Citation Nr: 0602728	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the bladder 
and kidneys.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection bladder cancer, claimed as kidney cancer.  

This claim came before the Board in April 2004 and was 
remanded so that the veteran could be scheduled for a VA 
examination and opinion.  The purpose of that remand was met 
and the case has been returned to the Board for its appellate 
review.


FINDINGS OF FACT

The veteran was exposed to carbon tetrachloride while on 
active duty and it is at least as likely as not that his 
transitional cell renal and bladder cancer was caused by such 
in-service exposure.


CONCLUSION OF LAW

Entitlement to service connection for renal and bladder 
cancer is warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for renal and bladder cancer.  Therefore, no further 
development is needed.  

Factual Background

The veteran served on active duty from December 1976 to 
December 1980.  He claims that he trained and worked as a 
flight simulator technician, which required repairing and 
cleaning flight simulators and circuit boards.  He states 
that he used carbon tetrachloride (a known carcinogen) for 
cleaning procedures.  He claims to have cleaned spills with 
carbon tetrachloride and to have washed his hands with it.  
In addition to the skin exposure, the veteran contends that 
he had pulmonary exposure in the form of aerosol cans that 
were used to spray the tetrachloride.  He allegedly had this 
job for five to six days per week, from 1977 to 1980.  

The veteran's DD 214 confirms that the veteran's specialty 
was as a Digital Navigation/Tactics Training Device 
Specialist.   

Post service medical evidence shows that the veteran was 
found to have transitional cell carcinoma of the renal pelvis 
in May 1996.  He was also noted to have carcinoma of the 
bladder.  He was treated with removal of his left kidney, 
ureter, and bladder cuff.  In December 1996, the cancer 
spread to the bladder and was treated by surgical removal 
through the cystoscope.  He had subsequent recurrences in 
March 1997 and December 1997.  

The veteran underwent a VA examination in August 2004.  He 
had a nine inch scar over the left flank extending into the 
left mid abdomen.  He also had a five inch scar in the left 
inguinal area.  Both scars were well healed and non tender.  
There were no organs or masses palpable in the abdomen and 
there were no other significant physical findings.  

The purpose of the VA examination was to determine whether 
the veteran's cancer was at least as likely as not related to 
the veteran's alleged in service exposure to carbon 
tetrachloride.  The clinician reviewed the veteran's claims 
file, as well as all the literature regarding carbon 
tetrachloride.  He noted that he had no documentation 
regarding the veteran's alleged exposure.  Instead, the 
history of exposure to carbon tetrachloride was obtained from 
the veteran himself.  Nonetheless, the clinician opined that 
it is at least as likely as not that the veteran's 
transitional cell renal cancer and bladder cancer are 
etiologically related to in service exposure to carbon 
tetrachloride.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
  
Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The RO denied the veteran's claim on the basis that there is 
no evidence that he was exposed to carbon tetrachloride 
during service.  He claims that he trained and worked as a 
flight simulator technician, which required repairing and 
cleaning flight simulators and circuit boards.  His DD 214 
substantiates his contention that he worked as a Digital 
Navigation/Tactics Training Device Specialist.  The Board 
finds that the veteran's contentions regarding his duties and 
in-service exposure to carbon tetrachloride are credible.

The Board remanded this claim in April 2004 for the express 
purpose of obtaining a VA medical opinion as to whether the 
veteran's genitourinary cancer was linked to his in-service 
exposure to carbon tetrachloride.  Following a detailed 
history, clinical examination and a review of the medical 
literature, which was cited in the examination report, the 
physician opined that it is at least as likely as not that 
the veteran's transitional cell renal and bladder cancer are 
etiologically related to such in service exposure.  There is 
no competent opinion of record that indicates otherwise.   

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's renal and bladder cancer is linked 
to his in-service exposure to carbon tetrachloride.  With 
application of the doctrine of reasonable doubt, service 
connection for renal and bladder cancer is warranted.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Boyer, supra; Mercado-Martinez, supra; Cuevas, supra. 


ORDER

Entitlement to service connection for renal and bladder 
cancer is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


